753 So. 2d 785 (2000)
Darrell Wayne BUTLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-1605.
District Court of Appeal of Florida, Third District.
March 29, 2000.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Regine Monestime, Assistant Attorney General, for appellee.
Before LEVY, GERSTEN, and SHEVIN, JJ.
*786 PER CURIAM.
Darrell Wayne Butler ("defendant") appeals his conviction and sentence for carjacking, robbery and felony battery. We affirm the conviction and sentence in all respects.
We write further, solely to address the defendant's argument that the trial court erred in convicting and sentencing the defendant for the dual offenses of carjacking and robbery. The defendant contends that the offenses occurred during a single criminal episode and thus both convictions violate double jeopardy citing to Ward v. State, 730 So. 2d 728 (Fla. 1st DCA 1999). We disagree.
This Court, as well as other courts, has consistently held that double jeopardy does not bar convictions and sentences for both robbery and carjacking. See Cruller v. State, 745 So. 2d 512 (Fla. 3d DCA 1999); Consiglio v. State 743 So. 2d 1221 (Fla. 4th DCA 1999); Brown v. State, 743 So. 2d 1213 (Fla. 4th DCA 1999); Simboli v. State, 728 So. 2d 792 (Fla. 5th DCA), rev. denied, 741 So. 2d 1137 (Fla.1999); Smart v. State, 652 So. 2d 448 (Fla. 3d DCA), rev. denied, 660 So. 2d 714 (Fla.1995); Waters v. State, 542 So. 2d 1371 (Fla. 3d DCA 1989). Accordingly, the defendant was properly convicted.
As we did in Cruller, we acknowledge that this decision conflicts with Ward v. State, 730 So.2d at 728, and thus certify our conflict with the First District's decision in that case.
Affirmed; conflict certified.